DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on December 2, 2021 has been entered.  Claims 1, 5, 8, 12, 15 and 19 are amended.  Claims 1-21 are pending.  The amendments have also overcome rejection(s) of claims 5, 12 and 19 under 35 U.S.C. 112 and the 35 U.S.C. 103 rejections previously set forth on the Non-Final Office Action mailed on September 2, 2021.
 
Allowable Subject Matter

Claims 1-21 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Strietzel (PG PUB US2002/0120564) teaches a method of delivering content from a content delivery system to a user's terminal over a communication link that provides users with flexibility in determining how to pay for content, one option being to receive targeted advertising with the content. Other options presented to the user involve various methods of paying for limited or unlimited access to the content. Therefore, the status in terms of whether access is 
Ruffner (PG PUB US2012/0191715) teaches methods and systems for clustering individual items of web content, and then utilizing activity and profile data to both select clusters of content items for presentation to a user, and determining how the selected clusters of content items are presented to the user of an online social network service. With some embodiments, the activity data are derived by monitoring and detection interactions with the individual items of web content by an individual user, or other users with whom the individual user is related, as established via, and defined by, the social network service [Ruffner, Abstract].
Chen (PG PUB US2006/0200445) teaches computer-implemented system and method for providing a legitimacy rating of a content source. A request for a document is received. An electronic document associated with a content source is passed by a document provider in response to the request. A legitimacy rating of the content source is passed. Examples of legitimacy rating information include, for example, a history rating of the content source based on the length of time the document provider has published documents associated with the content source and a transaction volume rating of the content source based on the number of electronic documents associated with the content source that are passed by the document provider [Chen, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “store, in a relationship database, the extracted tags, user information about users associated with clients that requested the documents provided by the first server, and relationships between the tags and the user information;
identify, using the tags, the user information and the relationships stored in the relationship database, a first content category based on content associated with a client associated with a first user, the content associated with the client associated with the first user 
Similar reasoning applies to dependent claims 2-7, 9-14 and 16-21 as they further limit independent claims 1, 8 and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441